Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 1 of 8 PageID# 1487




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,
                                                      Case No. 1:18-cv-00957-CMH-TCB
                 v.

  KURBANOV, et al.,

                         Defendants.


             REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
             PRESERVATION AND PRODUCTION OF WEB SERVER DATA

        Defendant does not dispute that the web server data at issue exists and is relevant.

 Indeed, the server data is essential to the operation of Defendant’s Websites and identifies the

 YouTube videos that are stream-ripped, the MP3 files that are copied and distributed, and the

 geographic locations of the users downloading the audio files. Instead, Defendant opposes

 Plaintiffs’ motion by obscuring the issues before the Court. He refuses to accept the basic

 definition of electronically stored information (“ESI”) under Federal Rule of Civil Procedure 34.

 He also raises privacy and other concerns that are easily resolved.

        The issue before the Court is whether Defendant will flip a switch on his web server

 software so that the data at issue will be saved rather than erased. The requested preservation of

 server data can occur locally, on Defendant’s web server software using its already built-in

 functionality. As set forth in the declaration of Robert W. Schumann attached to Plaintiffs’

 motion, logging using web server software is routine among website operators, and something

 Defendant can do easily. (Pls.’ Mem. at 7; Schumann Decl. ¶¶ 12–14). Notably, Defendant does

 not deny that, to preserve the server data at issue, he can simply enable logging on his web server

 software.


                                                  1
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 2 of 8 PageID# 1488




         Defendant confuses matters by discussing his custom-made website software—which is

 distinct from the standard web server software that underlies it—and what is allegedly involved

 with re-programming that website software. (Kurbanov Decl. ¶¶ 7–9; Opp’n at 1, 4). Defendant

 further confuses matters by making assertions about his alleged practices concerning storage of

 stream-ripped audio files. (Kurbanov Decl. ¶¶ 10–11; Opp’n at 5). But Plaintiffs seek

 Defendant’s preservation and production of web server data logs, using his web server software.

 Defendant’s allegations about his website software and the audio files themselves thus are

 irrelevant.

         Relatedly, Defendant repeatedly argues that he should not be required to “create” data

 that does not already “exist.” But preserving ESI is not tantamount to creating documents that

 do not otherwise exist. (Pls.’ Mem. at 9–11). The server data exists (until it is erased);

 Defendant’s Websites otherwise could not function. (Schumann Decl. ¶¶ 9–11). Despite his

 obfuscation, Defendant gives away the game deep into his opposition where he finally concedes

 “the data with which such files could be created does exist.” (Opp’n at 13 (emphasis added)).

 Respectfully, Plaintiffs’ motion should be granted.

         I.     The Server Data Is ESI

         There is no merit to Defendant’s arguments that the server data at issue is too ephemeral

 to constitute ESI under Federal Rule of Civil Procedure Rule 34(a). Rule 34(a)(1) “is

 expansive,” “includes any type of information that is stored electronically,” and covers

 information “stored in any medium.” Fed. R. Civ. P. 34(a) advisory committee’s note to 2006

 amendment, ¶ 2. “Rule 34 applies to information that is fixed in a tangible form and to

 information that is stored in a medium from which it can be retrieved and examined.” Id. ¶ 2.

 Courts have deemed RAM copies sufficiently fixed. See, e.g., Columbia Pictures, Inc. v.




                                                  2
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 3 of 8 PageID# 1489




 Bunnell, 245 F.R.D. 443, 446–48 (C.D. Cal. 2007) (ordering defendant to preserve and produce

 server log data that was temporarily stored in RAM); Quantum Sys. Integrators, Inc. v. Sprint

 Nextel Corp., 338 F. App’x 329, 337 (4th Cir. 2009) (unpublished) (finding that RAM copies are

 “sufficiently fixed for purposes of copyright infringement”).

         Defendant’s main case, Paramount Pictures Corp. v. Replay TV, 2002 U.S. Dist. LEXIS

 28126 (C.D. Cal. May 30, 2002), is inapposite. Replay TV involved a demand regarding data on

 devices at users’ locations, not data that a defendant received, processed, and responded to on its

 own servers. Indeed, Bunnell rejected the same argument that Defendant now makes regarding

 Replay TV, holding that “because the Server Log Data already exists, is temporarily stored in

 RAM, and is controlled by defendants, an order requiring defendants to preserve and produce

 such data is not tantamount to ordering the creation of new data.” Columbia Pictures Indus. v.

 Bunnell, No. CV 06-1093FMCJCX, 2007 WL 2080419, at *6 (C.D. Cal. May 29, 2007).1

         Defendant’s other cases are also of no moment. None involves a motion to preserve

 evidence or otherwise precludes production of “ephemeral” data, much less data similar to the

 server data at issue here. See Louis Vuitton Malletier v. Dooney & Bourke, Inc., No. 04 Civ.

 5316 RMB MHD, 2006 WL 3851151, at *2 (S.D.N.Y. Dec. 22, 2006) (sanctions motion

 regarding communications in customer relations chat room); Convolve, Inc. v. Compaq Comput.

 Corp., 223 F.R.D. 162, 176–77 (S.D.N.Y. 2004) (request for sanctions for not preserving data

 reflecting adjustments by a tuning engineer to a device); Williams v. UnitedHealth Grp., No.

 2:18-cv-2096, 2020 WL 528604, at *2 (D. Kan. Feb. 3, 2020) (discovery motion regarding

 instant messages, without addressing the scope of preservation obligations); King v. Catholic



 1
  Notably, the court in Replay TV issued its decision in 2002, well before the 2006 amendments to the Federal Rules
 of Civil Procedure explicitly incorporated provisions concerning ESI. Unlike the court in Bunnell, the Replay TV
 court did not have the benefit of these new provisions or the advisory committee’s accompanying guidance.


                                                         3
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 4 of 8 PageID# 1490




 Health Initiatives, No. 8:18CV326, 2019 WL 6699705, at *4–5 (D. Neb. Dec. 9, 2019)

 (requiring defendants to supplement their production with emails, not instant messages, in

 response to request for sanctions).

          II.      Defendant’s Privacy and Burden Arguments Fail

                   A. Privacy

          Defendant has not established that producing the requested data requires him to violate

 privacy laws or put users of his Websites at risk. In fact, he has not raised any credible

 arguments toward that end.

          First, the Privacy Policy for Defendant’s Websites informs users that the server data at

 issue may be collected and disclosed.2 When the users affirmatively opt into the click-through

 agreement before each “convert” request, they assent to Defendant’s Terms of Use and its

 incorporated Privacy Policy.3 Thus, users have given their consent to collection and disclosure

 of the data, and should not expect that their activity on Defendant’s Websites is not logged or

 disclosed.




 2
   “Using the Service. When you access the Service, use the search function, convert files or download files, your IP
 address, country of origin and other non-personal information about your computer or device (such as web requests,
 browser type, browser language, referring URL, operating system and date and time of requests) may be recorded
 for log file information, aggregated traffic information and in the event that there is any misappropriation of
 information and/or content. Usage Information. We may record information about your usage of the Service such as
 your search terms, the content you access and download and other statistics. . . . Disclosure of Information[.] We
 may be required to release certain data to comply with legal obligations or in order to enforce our Terms of Use and
 other agreements. We may also release certain data to protect the rights, property or safety of us, our users and
 others. This includes providing information to other companies or organizations like the police or governmental
 authorities for the purposes of protection against or prosecution of any illegal activity, whether or not it is identified
 in the Terms of Use.” FLVTO.biz, “Privacy Policy,” https://www.flvto.biz/en95/policy/ (last visited June 23,
 2021); see also2conv.com, “Privacy Policy,” https://2conv.com/en80/policy/ (last visited June 23, 2021) (same).
 3
  To convert a file, a user must check a box agreeing that “[b]y using our service you are accepting our Terms of
 Use.” FLVTO.biz, “FLVTO,” https://www.flvto.biz/en96/ (last visited June 24, 2021); see also 2conv.com,
 “2conv,” https://2conv.com/en81/ (last visited June 24, 2021) (same). The Terms of Use provide in relevant part:
 “We retain a separate Privacy Policy and your assent to these Terms also signifies your assent to the Privacy
 Policy.” FLVTO.biz, “Terms of Use,” https://www.flvto.biz/en96/terms/ (last visited June 24, 2021); 2conv.com,
 “Terms of Use,” https://2conv.com/en81/terms/ (last visited June 24, 2021) (same).


                                                             4
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 5 of 8 PageID# 1491




        Second, Defendant argues that preservation and disclosure of IP addresses “would likely

 violate the laws of Germany.” (Opp’n at 18). But Defendant’s own brief indicates that

 individuals in Germany can consent to the collection and use of the data, and Defendant has

 structured Defendant’s Websites to obtain that consent. (Opp’n at 18; see supra nn.2–3). In any

 event, a party relying on foreign law has the burden of showing that such law bars the discovery

 at issue. United States v. Vetco, 691 F.2d 1281, 1289 (9th Cir. 1981). Defendant has not made

 that showing.

        Third, Defendant hypothesizes that, if he is required to preserve server data logs, those

 logs could expose “dissident material” to the Russian government. (Opp’n at 6). But he offers

 no basis to believe that his stream-ripping sites are used for purposes of political dissent.

 Defendant’s speculation is not a substitute for facts. Moreover, his hypothetical scenario is

 highly unlikely given that the Russian government has ordered internet service providers in that

 country to block access to the www.flvto.biz site. And, as explained above, Plaintiffs are

 seeking preservation of server data logs, not the audio files themselves.

        Fourth, and finally, any privacy concerns can be further mooted by Defendant redacting

 the specific IP addresses (or replacing them with unique but anonymous identifiers), while still

 providing server data identifying: the YouTube videos that are stream-ripped, the MP3 files that

 are copied and distributed, and whether the users that downloaded the audio files are in the

 United States or elsewhere. Defendant’s only purported privacy concern relates to IP addresses;

 redactions, combined with identification of the user’s geographical location, can readily address

 that concern.




                                                   5
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 6 of 8 PageID# 1492




                B. Burden

         Defendant’s does not expressly argue that producing the requested data presents an undue

 burden. Nonetheless, in an abundance of caution, Plaintiffs address a pair of his assertions in

 this area.

         First, Defendant asserts that storage costs for preserving the server data could cost $4,500

 per year using Amazon Web Services (“AWS”). It is unclear why Defendant cites AWS costs,

 rather than the lower costs of storing the requested data on a local hard drive. It is also unclear

 why Defendant quotes the storage costs on a yearly basis. Discovery is set to close on

 August 13, 2021, and Plaintiffs need an adequate sample only. But, even if the storage expense

 is $4,500, that amount is plainly “proportional to the needs of the case, considering the

 importance of the issues at stake in the action, the amount in controversy, the parties’ relative

 access to relevant information, [and] the parties’ resources.” Fed. R. Civ. Pro. 26(b). The likely

 benefit of the information easily outweighs the expense of a few thousand dollars. Id. The

 manner in which Defendant has litigated this case to date suggests that he can afford this

 expense. Nonetheless, if the Court deems it necessary, Plaintiffs are willing to pay the $4,500

 (or a lesser amount) as an alternative.

         Second, Defendant asserts that it is his “understanding and belief” that changing the

 setting on his web server software “would cause the Websites to run more slowly.” (Kurbanov

 Decl. ¶ 6). However, Defendant’s statement is unreliable. Defendant offers no basis for his

 conclusory assertion. Courts routinely decline to accept unsubstantiated, merely conclusory

 statements in declarations. See, e.g., Steves & Sons, Inc. v. JELD-WEN, Inc., 2020 WL 2312030,

 at *10 (E.D. Va. May 8, 2020) (refusing to rely on “conclusory” statement in declaration

 regarding financial impact of injunction); It’s My Party, Inc. v. Live Nation, Inc., 2012 WL




                                                   6
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 7 of 8 PageID# 1493




 3655470, at *4 (D. Md. Aug. 23, 2012) (striking declaration testimony that “appear[ed] to be

 based on speculation rather than personal knowledge”). Defendant repeatedly refused to discuss

 with Plaintiffs the web server software that he uses. In his 5-page declaration, Defendant

 continues to play games, once again withholding the name of his web server software.

 (Kurbanov Decl. ¶ 6). Significantly, even though Defendant raises one baseless argument after

 another, he does not dispute that he uses Nginx web server software—this is a popular program

 with built-in functionality for saving server data in a log. (Pls.’ Mem. at 8; Schumann Decl.

 ¶ 18). Defendant also concedes that it is commonplace for websites to log server activity. (Pls.’

 Mem. at 7; Schumann Decl. ¶ 12). It is difficult to fathom that preserving server data (in the

 form of logs) would be so common if it negatively impacted site performance.

                C. Yandex Metrica

        Defendant’s privacy and burden arguments fall flat for another compelling reason.

 Defendant has not disputed that, apart from any local logging using his web server software, he

 already is engaged in remote logging with a third-party service. Defendant’s arguments in

 opposition to Plaintiffs’ motion, including as to privacy and burden, thus are pretextual.

        Defendant has integrated Yandex Metrica into the program code of his Websites,

 capturing and storing data concerning various events, including each “convert” request and each

 “MP3 download” request. (Pls.’ Mem. at 8; Schumann Decl. ¶¶ 16–18). Yandex Metrica has

 sophisticated reporting capabilities, accessible to Defendant via an online dashboard. (Pls.’

 Mem. at 7; Schumann Decl. ¶ 14). Defendant is obligated to access that data in his possession

 and control at Yandex Metrica and produce it.

        Except for Defendant’s unwillingness to participate in discovery, none of this should be

 controversial or difficult. Indeed, Defendant accessed and used his logged data at Yandex




                                                  7
Case 1:18-cv-00957-CMH-TCB Document 103 Filed 06/24/21 Page 8 of 8 PageID# 1494




 Metrica to support a prior declaration that he again relied upon in his opposition. (See ECF No.

 25-1, Ex. 2;4 Opp’n at 3–4; Kurbanov Decl. ¶ 5). One way or the other, Defendant should be

 ordered to produce the requested server data identifying: the YouTube videos that are stream-

 ripped, the MP3 files that are copied and distributed, and whether the users downloading those

 audio files are in the United States or elsewhere.

                                               CONCLUSION

         For the reasons discussed above, Plaintiffs respectfully request that the Court grant the

 relief requested herein.



 Respectfully submitted,

 Dated June 24, 2021                                            /s/ Scott A. Zebrak
                                                                Scott A. Zebrak (VSB No. 38729)
                                                                Matthew J. Oppenheim (pro hac vice)
                                                                Lucy Grace D. Noyola (pro hac vice)
                                                                Kellyn M. Goler (pro hac vice)
                                                                OPPENHEIM + ZEBRAK, LLP
                                                                4530 Wisconsin Avenue, NW, 5th Floor
                                                                Washington, DC 20016
                                                                Tel: (202) 480-2999
                                                                Fax: (866) 766-1678
                                                                scott@oandzlaw.com
                                                                matt@oandzlaw.com
                                                                lucy@oandzlaw.com
                                                                kellyn@oandzlaw.com

                                                                Attorneys for Plaintiffs




 4
  Attached as Exhibit A is a copy of the Declaration of Tofig Kurbanov in Support of Motion to Dismiss (ECF No.
 25-1).


                                                        8
